

EXHIBIT 10.1
 
JAKKS Pacific, Inc.
22619 Pacific Coast Highway
Malibu, CA 90265

 
 
April 22, 2012


 
Clinton Group, Inc.
9 West 57th Street, 26th Floor
New York, NY 10019
Attn:
Mr. Joseph A. De Perio
 
Mr. George E. Hall
 
Mr. Gregory P. Taxin

 
Gentlemen:
 
This letter constitutes the agreement (the "Agreement") among Clinton Group,
Inc., a Delaware corporation ("Clinton Group"), on behalf of itself and its
affiliated funds, persons and entities, both current and future (collectively,
"Clinton"), and JAKKS Pacific, Inc., a Delaware corporation (the "Company").
 
WHEREAS, the Company and Clinton have agreed that it is in their mutual
interests to enter into this Agreement, among other things, to set forth certain
agreements concerning the composition of the board of directors of the Company
(the "Board") and other corporate governance matters, as hereinafter described;
and
 
WHEREAS, the Board has authorized the Company to commence a self tender offer to
purchase common stock of the Company, par value $0.001 per share (the "Common
Stock"), with an aggregate value of at least $80,000,000 at a price per share
equal to at least $20.00 per share of Common Stock (the "Tender Offer").
 
NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:
 
1.      (a)       Concurrently herewith, the Board, pursuant to the powers
granted to the Board under Article II of the Amended and Restated Bylaws of the
Company (the "Bylaws"), has (i) increased the size of the Board by two (such
that there are a total of eight members of the Board) and (ii) appointed Peter
Reilly to fill one position so created.  In addition, the Board shall appoint
one director to fill the second vacancy so created who shall (1) be qualified to
serve on the Board under all requirements set forth in the Bylaws, (2) not be
employed by or otherwise affiliated with the Company, (3) be otherwise qualified
as "independent" in accordance with Rule 5605(a)(2) of the NASDAQ Listing Rules,
(4) not be an Inside Director or an Affiliated
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 2



 
Outside Director as defined in the 2012 ISS Categorization of Directors
contained in Institutional Shareholder Services, Inc.'s 2012 U.S. Proxy Voting
Summary Guidelines, dated January 31, 2012, and (5) be subject to approval by
Clinton, which approval shall not be unreasonably withheld (Peter Reilly,
together with such director, the "Appointed Directors"); provided that Clinton
approves of the candidate that the parties have discussed being appointed should
such candidate be able to serve.  The Company shall, in connection with the 2012
annual meeting of the Company’s stockholders (the "2012 Annual Meeting"), (x)
re-nominate each Appointed Director for election as a director, (y) recommend
that the Company's stockholders vote in favor of the election of each of the
Appointed Directors and (z) solicit proxies in favor of such election and
otherwise support each of the Appointed Directors for election in a manner no
less favorable than the manner in which the Company supports other nominees for
election as director.
 
(b)           During the Standstill Period (as defined below), the Board shall
not increase or decrease the size of the Board from eight members.
 
(c)           During the Standstill Period (as defined below), Clinton shall (i)
publicly support and recommend that the Company's stockholders vote for the
election of each of the Board's incumbent nominees for election as a director in
connection with the 2012 Annual Meeting, and (ii) cause all Voting Securities
(as defined below) that it is entitled to vote at the 2012 Annual Meeting or at
any special meeting or for which it is entitled to take action by written
consent (in each case, whether held of record or beneficially) to be present for
quorum purposes (if applicable) and to be voted (or to grant, withhold or revoke
a consent, as the case may be) in favor of the election of each of the Board's
incumbent nominees for election as a director.
 
(d)           If either of the Appointed Directors resigns or is otherwise
unable to serve as a director (other than as a result of removal, or the failure
to be elected at the 2012 Annual Meeting, by the stockholders of the Company),
the Company and Clinton shall select a replacement director, mutually acceptable
to the Company and Clinton, which acceptance shall not be unreasonably withheld.
 
2.           Concurrently herewith, the Board is appointing each Appointed
Director to serve on two Committees of the Board, as follows:  Mr. Reilly shall
be appointed to the Nominating and Corporate Governance Committee and Audit
Committee and the new director selected pursuant to Section 1(a) of this
Agreement shall be appointed to the Nominating and Corporate Governance
Committee and Compensation Committee.
 
3.           The senior management team of the Company shall meet with
representatives of Oaktree Capital Management, L.P. (“Oaktree”) for a reasonable
period of time (it being understood that up to twelve hours is reasonable under
the circumstances) and the Company shall provide such documents, information and
materials to Oaktree as reasonably requested by Oaktree, to provide it with a
reasonable opportunity to conduct diligence on the Company; provided that
Oaktree has executed a confidentiality agreement, in reasonable and customary
form, with the Company, acceptable to Oaktree and the Company, prior to the
earlier of such meeting and the provision of any diligence materials.
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 3



 
4.           The Company, with the advice and assistance of Merrill Lynch,
Pierce, Fenner & Smith Incorporated or another nationally recognized investment
bank, shall use reasonable efforts to commence the Tender Offer no later than
May 25, 2012, provided that such commencement may be postponed and/or the Tender
Offer may be delayed if (i) in the opinion of such nationally recognized
investment bank, market conditions so require or (ii) the Tender Offer would
require the disclosure of material, non-public information concerning the
Company, the disclosure of which at the time is not, in the good faith opinion
of the Board, in the best interest of the Company (each, a "Grace Period").  In
the event the commencement of the Tender Offer is postponed, the Company shall,
as promptly as possible following the expiration of such Grace Period, commence
the Tender Offer.  The Tender Offer shall provide for a price of at least $20.00
per share of Common Stock.  In the event that the total amount of Common Stock
purchased in the Tender Offer is less than $80,000,000, the Company shall
promptly conduct subsequent self-tender offers or open market purchases until it
has repurchased a minimum of $80,000,000 worth of Common Stock.
 
5.           As of the date of this Agreement, there is no material, non-public
information concerning the Company the disclosure of which is not, in the good
faith opinion of the Board, in the best interest of the Company, such that a
Grace Period would be imposed if the Tender Offer were to be commenced
concurrently herewith.
 
6.           Except as otherwise set forth in this Agreement, from the date of
this Agreement until the earlier of (i) 60 days prior to the date of the
Company's 2013 annual meeting of stockholders (the "2013 Annual Meeting") or, if
the Company adopts advance notice bylaw provisions, 60 days prior to the last
day upon which a notice to the Secretary of the Company of nominations of
persons for election to the Board or the proposal of business at the 2013 Annual
Meeting would be considered timely under such advance notice bylaw provisions,
(ii) 20 days prior to the date, if any, on which Company stockholders must
receive notice of a special meeting called in connection with any proposal for a
merger or sale of the Company, change in control of the Company,
recapitalization, acquisition or disposition by the Company or liquidation of
the Company and (iii) 10 business days after such date, if any, that Clinton
provides written notice to the Company (specifying the relevant facts) that the
Company has materially breached any of its commitments or obligations under this
Agreement, except that if such material breach can be cured, the Company shall
have 15 business days after the date of such written notice within which to cure
its material breach and this clause (iii) shall not apply in the event of such
cure (the "Standstill Period"), Clinton shall not and shall cause its associates
and Representatives not to:
 
(a)           effect or seek, offer or propose (whether publicly or otherwise)
to effect, or announce any intention to effect or cause or participate in or in
any way assist, facilitate or encourage any other individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure (collectively, a "Person") to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, any "solicitation"
of "proxies" (as such terms are used in the proxy rules of the Securities and
Exchange Commission (the "SEC")) to vote any Voting Securities of the Company or
consent to any action from any holder of any Voting Securities of the Company or
conduct or suggest any binding or nonbinding referendum or resolution or seek
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 4



 
to advise, encourage or influence any Person with respect to the voting of or
the granting of any consent with respect to any Voting Securities of the
Company;
 
(b)           propose (except as permitted by section 1(c) hereof) or nominate,
or cause or encourage any Person to propose or nominate, any candidates to stand
for election to the Board, or seek the removal of any member of the Board;
 
(c)           form, join or otherwise participate in any "partnership, limited
partnership, syndicate or other group" (other than any group among some or all
of the affiliates of Clinton) within the meaning of Section 13(d)(3) of the
Exchange Act with respect to the Common Stock, or deposit any shares of Common
Stock in a voting trust or similar arrangement, or subject any shares of Common
Stock to any voting agreement or pooling arrangement, or grant any proxy with
respect to any shares of Common Stock (other than to a designated representative
of the Company pursuant to a proxy statement of the Company) or otherwise act in
concert with any Person with respect to the Common Stock (other than affiliates
of Clinton);
 
(d)           seek to call, or to request the call of, or call a special meeting
of the stockholders of the Company, or make a request for a list of the
Company's stockholders or other Company records;
 
(e)           otherwise act, alone or in concert with others, to control or seek
to control, to seek representation on, or to influence or seek to influence,
whether through litigation or otherwise, the management, the Board or the
policies of the Company; provided, however, that nothing herein shall prohibit
Clinton from complying with legal or regulatory requirements, including, without
limitation, the filing of any report or schedule required to be filed with the
SEC, and provided further that Clinton, acting alone, may privately communicate
its views to the management or the Board;
 
(f)           request that the Company or any of its Representatives amend or
waive any provision of this Section 5; or
 
(g)           otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with any of the foregoing.
 
7.           During the Standstill Period, Clinton shall not and shall cause its
associates and Representatives not to acquire beneficial ownership of Common
Stock in excess of 10% of the Common Stock (for purposes of computing such
percentage, the number of shares of Common Stock shall be determined at the time
of calculation by reference to the latest available Company filing with the SEC
containing such information).
 
8.           The Company shall issue a press release in the form attached hereto
as Exhibit A (the "Press Release") as soon as practicable on or after the date
hereof, but in no event later than one business day after the date of this
Agreement, and the Company shall file with the SEC a corresponding Form 8-K that
includes both the Press Release and this Agreement.
 
9.           The Company and Clinton each acknowledge and agree that (a) a
breach or a threatened breach by either party may give rise to irreparable
injury inadequately compensable in
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 5



 
damages and accordingly each party shall be entitled to injunctive relief,
without proof of actual damages, to prevent a breach or threatened breach of the
provisions hereof and to enforce specifically the terms and provisions hereof in
any state or federal court having jurisdiction, (b) neither party shall plead in
defense for any such relief that there would be an adequate remedy at law, (c)
any applicable right or requirement that a bond be posted by either party is
waived and (d) such remedies shall not be the exclusive remedies for a breach of
this Agreement, but will be in addition to all other remedies available at law
or in equity.  Each party shall promptly notify the other parties of this
Agreement in writing of any breach or threatened breach of this Agreement by
such party or its affiliates, associates or Representatives.  In the event of
any legal suit, action or proceeding relating to this Agreement before a court
of competent jurisdiction, the prevailing party or parties in such legal suit,
action or proceeding shall be entitled to reimbursement from the non-prevailing
party or parties for the reasonable legal fees and expenses incurred by such
party or parties in connection with such legal suit, action or proceeding,
including any appeal therefrom.
 
10.           All notices and other communications under this Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person or by facsimile or by a PDF attachment to an
e-mail, or by Federal Express or registered or certified mail, postage pre-paid,
return receipt requested, as follows:
 



 
If to the Company:
   
JAKKS Pacific, Inc.
   
22619 Pacific Coast Highway
   
Malibu, CA 90265
   
Attn: 
Joel Bennett
     
Chief Financial Officer and Executive Vice President
   
Facsimile:  (310) 455-6352
   
E-Mail:  joelb@jakks.net

 
 



 
with a copy (which shall not constitute notice) to:
   
Skadden, Arps, Slate, Meagher & Flom LLP
   
Four Times Square
   
New York, NY 10036
   
Attn:    Alan C. Myers, Esq.
   
Jonathan J. Lerner, Esq.
   
Facsimile:
(917) 777-3780
(917) 777-2550
   
E-Mail:
alan.myers@skadden.com
     
jonathan.lerner@skadden.com




 
If to Clinton:
   
Clinton Group, Inc.
   
9 West 57th St., 26th Floor
   
New York, NY 10019
   
Attn:
Gregory P. Taxin
     
Joseph A. De Perio


 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 6






 
Facsimile:  (212) 825-0084
 
E-Mail:
gtaxin@spotlightadvisors.com
   
jad@clinton.com

 



 
with a copy (which shall not constitute notice) to:
   
Schulte Roth & Zabel LLP
   
919 Third Avenue
   
New York, NY 10022
   
Attn:
Marc Weingarten, Esq.
     
David Rosewater, Esq.
   
Facsimile: (212) 593-5955
   
E-Mail:
marc.weingarten@srz.com
     
david.rosewater@srz.com

 
11.           This Agreement may be executed by the signatories hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
12.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its conflict of laws
principles. The parties hereto each (a) irrevocably and unconditionally consent
to the personal jurisdiction and venue of the federal or state courts located in
Wilmington, Delaware; (b) shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and (c)
shall not bring any action relating to this Agreement or otherwise in any court
other than the federal or state courts located in Wilmington, Delaware.
 
13.           Subject to the following sentence, this Agreement contains the
entire agreement between Clinton and the Company concerning the subject matter
hereof. This Agreement does not supersede or replace the Confidentiality
Agreement entered into by and between Clinton Spotlight Master Fund, L.P. and
the Company on March 22, 2012, which agreement shall remain in full force and
effect with respect to the subject matter thereof.  This Agreement shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by any party without the
express written consent of the other parties. No amendment, modification,
supplement or waiver of any provision of this Agreement may in any event be
effective unless in writing and signed by the party or parties affected
thereby.  Any waiver by any party hereto of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Clinton acknowledges that the
U.S. securities laws prohibit any person who has access to material nonpublic
information from trading while in possession of such information or providing
that information to others in certain circumstances.
 
14.           During the Standstill Period, Clinton shall not solicit, cause or
encourage others to, make any comments or statements regarding the Company or
its current or former officers, directors or employees, which are derogatory or
detrimental to, or which disparage any of the
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 7



 
Company or its current or former officers, directors or employees.  During the
Standstill Period, neither the Company nor any of its officers or directors
shall, nor shall any of them solicit, cause or encourage others to, make
comments or statements regarding Clinton or any of its partners, officers,
directors or employees, which are derogatory or detrimental to, or which
disparage, any of them.  The foregoing shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable fiduciary or legal obligation including, without
limitation, (i) those communications that are subject to contractual provisions
providing for confidential disclosure and (ii) the filing of any report or
schedule that is required by law to be filed with the SEC.
 
15.           If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect. Any provision of this Agreement
held invalid or unenforceable only in part or degree shall remain in full force
and effect to the extent not held invalid or unenforceable. The parties hereto
shall replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
 
16.           Representations:  (a) Clinton hereby represents and warrants to
the Company as follows:
 
(i)           Clinton Group has the corporate power and authority to execute and
deliver this Agreement and Clinton has the corporate power and authority to
perform its obligations hereunder. This Agreement has been duly and validly
authorized, executed and delivered by Clinton Group, constitutes a valid and
binding obligation and agreement of Clinton, and is enforceable against Clinton
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles.  The execution, delivery of this Agreement
by Clinton Group and the  performance of this Agreement by Clinton does not and
will not violate or conflict with (A) any law, rule, regulation, order,
judgment, or decree applicable to them, or (B) result in any breach or violation
of or constitute a default under (or an event which with notice or lapse of time
or both could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document or material
agreement, contract, commitment, understanding or arrangement to which Clinton
is a party or by which Clinton is bound.
 
(ii)           As of the date of this Agreement, Clinton beneficially owns (as
defined in Section 17 below) 1,280,371 shares of Common Stock of the
Company.  Exhibit B of this Agreement sets forth an accurate and complete list
of the holders of Common Stock beneficially owned by Clinton and its associates
and the corresponding number of shares held by each such holder.
 
(b)           The Company hereby represents and warrants to Clinton as follows:
 
(i)           The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 8



 
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles.  The execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with (A) any law, rule, regulation, order, judgment, or decree
applicable to it, or (B) result in any breach or violation of or constitute a
default under (or an event which with notice or lapse of time or both could
become a default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or material agreement, contract,
commitment, understanding or arrangement to which the Company is a party or by
which the Company is bound.
 
17.      (a) Clinton, for the benefit of the Company and each of the Company's
controlling persons, officers, directors, stockholders, agents, affiliates,
employees, attorneys and assigns, past and present, in their capacity as such
(the Company and each such person being a "Company Released Person"), hereby
forever waives and releases, and covenants not to sue, any of the Company
Released Persons for any and all claims, causes of action, actions, judgments,
liens, debts, contracts, indebtedness, damages, losses, liabilities, rights,
interests and demands of whatsoever kind or character (other than fraud)
(collectively, "Claims") based on any event, fact, act, omission, or failure to
act by the Company Released Persons, whether known or unknown, occurring or
existing prior to the date hereof; provided, however, this waiver and release
and covenant not to sue shall not include any Claims arising out of or related
to any obligations under, or breach of, this Agreement and does not extend to
acts which are criminal; provided, however, that the foregoing shall not apply
to or prohibit Clinton from participating as a class member in a class action
lawsuit brought against the Company by an unaffiliated third party.
 
(b)  The Company, for the benefit of Clinton Group and its controlling persons,
officers, directors, stockholders, agents, affiliates, employees, attorneys and
assigns, past and present, in their capacity as such (each such person being a
"Clinton Released Person"), hereby forever waives and releases and covenants not
to sue, for any Claim based on any event, fact, act, omission or failure to act
by such Clinton Released Person, whether known or unknown, occurring or existing
prior to the date hereof; provided, however, this waiver and release and
covenant not to sue shall not include any Claims arising out of or related to
any obligations under, or breach of, this Agreement and does not extend to acts
which are criminal.
 
18.      (a)  As used in this Agreement, (a) the terms "affiliate" and
"associate" shall have the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations under the Exchange Act and shall
include Persons who become affiliates or associates of any Person subsequent to
the date of this Agreement; (b) the term "Voting Securities" shall mean the
shares of the Company's Common Stock and any other securities of the Company
entitled to vote in the election of directors, or securities convertible into,
or exercisable or exchangeable for, such common stock or other securities,
whether or not subject to the passage of time or other contingencies; (c) the
term "business day" shall mean any day other than a Saturday, Sunday or a day on
which banks in New York, New York are authorized or obligated by applicable law
or executive order to close or are otherwise generally closed; (d) the
 

 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 9



 
term "Representatives" shall mean, with respect to Clinton Group, Clinton's
officers, directors, general partners, employees, counsel and financial
advisors, and, with respect to the Company, the Company's directors, officers
and employees, (e) the term "Exchange Act" shall mean the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder, each as
amended, and (f) the term “beneficial ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the Exchange Act and shall also include ownership,
directly or indirectly, through derivative securities.
 
19.           The Company shall be responsible for reimbursing Clinton, or Peter
Reilly, as applicable, for the documented expenses incurred in connection with
the travel of Mr. Reilly to California in connection with this Agreement and the
contents hereof.


 
[signature page follows]
 



 
 

--------------------------------------------------------------------------------

 
April 22, 2012
Page 10




 
Very truly yours,
     
JAKKS PACIFIC, INC.
       
By:
/s/ STEPHEN BERMAN
   
Name:  Stephen Berman
   
Title:  President and Chief Executive Officer

 


 
Accepted and agreed to:
 
CLINTON GROUP, INC.
on behalf of itself and its affiliates
By:
/s/ JOSEPH DE PERIO
   
Name:  Joseph De Perio
 
Title:  Senior Portfolio Manager



 
 
 



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
JAKKS Pacific Announces Self-Tender for its Common Stock and Increase in Size of
Board pursuant to Agreement with Clinton Group
 
Malibu, California (April [23], 2012) – JAKKS Pacific, Inc. (NASDAQ:  JAKK) (the
“Company”) today announced that its Board of Directors (the “Board”) had taken
the following actions:



 
·
approved, subject to certain conditions, a tender offer to its shareholders to
purchase common stock of the Company with an aggregate value of at least
$80,000,000 at a price per share equal to at least $20.00 per share.  The
Company will use reasonable efforts to commence the self-tender offer no later
than May 25, 2012,
       
·
approved an increase in the number of directors from six to eight,
       
·
approved the election of Peter Reilly as an independent director to fill one of
the new board seats, and his appointment to the Nominating and Corporate
Governance Committee and Audit Committee of the Board, and authorized the
Company to conduct a search for an additional independent director, and
       
·
authorized representatives of the Company to meet with Oaktree Capital
Management, L.P. (“Oaktree”), and to provide Oaktree with information about the
Company, which Oaktree has requested of the Company, subject to execution of a
customary confidentiality agreement.



The Company also announced that it entered an agreement with Clinton Group, Inc.
and its affiliated funds (“Clinton Group”) which provides for the foregoing
actions.  Clinton Group agreed to certain standstill restrictions until 60 days
prior to the 2013 annual meeting of the Company's stockholders, and agreed to
support and vote for the incumbent Board of Directors of the Company (the
“Board”) at the 2012 annual meeting of the Company’s stockholders and, until the
expiration of the standstill period, in connection with any special meeting or
written consent solicitation.  As part of the Agreement with Clinton Group the
Company also agreed that the new additional independent director would be
subject to Clinton Group’s reasonable approval.


“The self-tender approved by the Board is responsive to requests by many of our
shareholders that the Company use part of its large cash balances to repurchase
its shares, and the addition of new independent directors is also responsive to
shareholders’ interests,” said Stephen Berman, the Company’s Chief Executive
Officer, President, Secretary and Director.  “The Board and management remain
committed to their goal of maximizing shareholder value.”


The Company noted that it has not commenced the self-tender offer, and that the
description of the tender offer contained in this press release is neither an
offer to purchase nor a solicitation of an offer to sell shares of the
Company.  There can be no assurance that any tender offer will be commenced or
if commenced that it will be consummated.

 
 

--------------------------------------------------------------------------------

 





About JAKKS Pacific, Inc.
 
JAKKS Pacific, Inc. (NASDAQ: JAKK) is a leading designer and marketer of toys
and consumer products, with a wide range of products that feature some of the
most popular brands and children's toy licenses in the world.  JAKKS' diverse
portfolio includes Action Figures, Electronics, Dolls, Dress-Up, Role Play,
Halloween Costumes, Kids Furniture, Vehicles, Plush, Art Activity Kits, Seasonal
Products, Infant/Pre-School, Construction Toys and Pet Toys sold under various
proprietary brands including JAKKS Pacific®, Creative Designs International™,
Road Champs®, Funnoodle®, JAKKS Pets™, Plug It In & Play TV Games™, Kids Only!™,
Tollytots® and Disguise™.  JAKKS is an award-winning licensee of several hundred
nationally and internationally known trademarks including Disney®, Nickelodeon®,
Warner Bros.®, Ultimate Fighting Championship®, Hello Kitty®, Graco®, Cabbage
Patch Kids® and Pokémon®.
www.jakks.com
 
This press release may contain forward-looking statements (within the meaning of
the Private Securities Litigation Reform Act of 1995 (the “Act”)) that are based
on current expectations, estimates and projections about JAKKS Pacific's
business based partly on assumptions made by its management.  These statements
are not guarantees of future performance and involve risks, uncertainties and
assumptions that are difficult to predict.  Therefore, actual outcomes and
results may differ materially from what is expressed or forecasted in such
statements due to numerous factors, including, but not limited to, those
described above, changes in demand for JAKKS' products, product mix, the timing
of customer orders and deliveries, the impact of competitive products and
pricing, and difficulties with integrating acquired businesses.  The cautionary
statements provided above are being made pursuant to the provisions of the Act
and with the intention of obtaining the benefits of the “safe harbor” provisions
of the Act for any such forward-looking information.
 
Additional risks that may affect the Company’s future performance are detailed
in the Company’s filings with the Securities and Exchange Commission, including
its most recent Annual Report on Form 10-K and its Quarterly Reports on Form
10-Q.  The forward-looking statements contained herein speak only as of the date
on which they are made, and JAKKS undertakes no obligation to update any of them
to reflect events or circumstances after the date of this release.
 
Contact:
 
JAKKS Pacific, Inc.
Joel Bennett
(310) 455-6210

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Beneficial Ownership List


Clinton Magnolia Master Fund, Ltd. (“Magnolia”)
268,419


Clinton Retail Opportunity Partnership, L.P. (“CROP”)
544,044


Clinton Spotlight Master Fund, L.P. (“SPOT”)
467,908





